Citation Nr: 0515461	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent from September 11, 
2000, and 50 percent from April 19, 2002.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The Board notes that the representative has clearly raised 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) in connection with the 
claim for a higher initial rating for PTSD.  The Board notes 
that the coexisting 100 percent schedular evaluation for 
prostate cancer from November 6, 2001 moots consideration of 
a TDIU going forward in time, but the TDIU rating is for 
consideration earlier since the combined evaluation for 
service-connected disabilities was 40 percent from September 
2000.  Thus, the claim for a TDIU prior to November 6, 2001, 
is referred to the RO for appropriate development and 
adjudication. 


FINDINGS OF FACT

1.  On a facts found basis, from September 11, 2000, the 
veteran's PTSD was manifested by symptomatology analogous to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.

2.  On a facts found basis, from November 27, 2001, PTSD was 
manifested by serious symptoms that produced deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  

2.  On a facts found basis, from October 9, 2002, the 
manifestations of PTSD rendered the veteran unable to obtain 
or maintain employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD from September 11, 2000, to 
November 26, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.1, 4.2, 4.21, 4.130, Diagnostic Code 9411 (2004).

2.  The schedular criteria for a 70 percent evaluation for 
PTSD from November 27, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.1, 4.2, 4.21, 4.130, Diagnostic Code 9411 
(2004).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD from October 9, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.29, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for PTSD.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, VA is required under section 
7105(d) of the statute to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The RO did provide the veteran adequate section 5103(a) 
notice in April 2001 development letter regarding his claim 
for service connection for PTSD and a substantial amount of 
supporting evidence was received, prior to the RO initially 
deciding the claim in August 2001.  The RO also issue another 
more complete notice letter in May 2002 and a statement of 
the case (SOC) in December 2003 in which it informed the 
veteran of the laws and regulations relevant to his appeal 
and of the evidence which had been reviewed in assigning the 
rating.  The RO also informed the veteran in the SOC of the 
reasons for its rating determination and, in so doing, 
informed him what the evidence needed to show to satisfy his 
appeal for a higher rating.  Accordingly, the Board concludes 
that the due process requirements concerning the veteran's 
appeal of the initial rating assigned for PTSD have been 
fulfilled in this case.  VAOPGCPREC 8-2003.

Finally, the Board observes that the RO treated the veteran's 
correspondence received on April 19, 2002 as a claim for 
increase and that his attorney argues this document should 
have been accepted as a notice of disagreement with the 
initial rating for PTSD.  The Board is inclined to agree with 
the veteran's attorney and has styled this matter as an 
appeal from an initial rating determination.  The record 
reveals documentation received in February 2001 advised the 
RO of the veteran's change in representatives to an attorney.  
His attorney submitted evidence to the RO in March 2001 and 
April 2001 regarding the claim for service connection for 
PTSD but the August 2001 RO rating decision and subsequent 
correspondence in 2001 including the September 2001 notice 
letter identified the wrong representative and the notice 
letter in September 2001 apparently was not sent to the 
attorney.  The RO eventually identified the correct 
representative in an October 2002 rating decision.  

The regulations in section 3.109 provide for the extension of 
a filing period based on good cause.  Here the Board believes 
it is reasonable to conclude that proper notice would have 
likely averted any question of the veteran's intent regarding 
an appeal of the initial rating.  In any event although the 
veteran or his representative did not file the April 2002 
correspondence it could also be construed as having been 
prepared with the veteran's knowledge.  It was a defective, 
though timely filed, pleading and as such warrants equitable 
tolling of the filing period for a notice of disagreement.  
See for example McPhail v. Nicholson, 19 Vet. App. 30, 33-35 
(2005).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3.  The Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

As noted previously the rating of PTSD in the period prior to 
November 27, 2001, 2002, is discussed further in the remand 
portion of this decision.  The coexisting 100 percent 
schedular rating for prostate cancer during this period does 
not moot consideration of an increased schedular rating for 
PTSD and there may be other benefits available such as 
special monthly compensation.  See e.g., 38 C.F.R. 
§ 3.350(e); see also VAOPGCPREC 6-99.  The evidence including 
the VA psychiatry evaluation in June 2002 reflects worsening 
PTSD reflected in the GAF score of 50 and the examiner's 
report of multiple difficulties with PTSD that warranted the 
lower GAF score.  Examinations in June 2001 and September 
2001 showed PTSD and a GAF score of 55 and the veteran was 
assigned various periods of a temporary total rating through 
October 2001.  Furthermore the often-referenced alcohol 
dependence is not rated as nonservice connected nor are 
symptoms of other psychiatric disorders clearly 
differentiated.  In addition, the Board is unable on its own 
to discount their impact in the PTSD rating.  Thus, the 
lowered GAF which comports with serious symptoms, and some 
noted as examples in the 70 percent criteria, and the 
examiner's reference to multiple, albeit brief periods of VA 
hospitalization for PTSD and alcoholism beginning with an 
admission on November 27, 2001 and continuing through May 
2002 lead the Board to conclude a 70 percent evaluation 
should be assigned from November 27, 2001.

Thereafter the record documents the pattern of several brief 
periods of hospitalization beginning with an admission on 
February 24, 2003 for detoxification and ending with two 
admissions in June 2003 but no indication of the final 
diagnostic formulation for any period.  However the report of 
an admission in December 2003 shows PTSD with the GAF 40 for 
the present and the past year.  The addendums in February 
2004 and March 2004 confirm the veteran's unemployability 
from PTSD and the examiner referred to the veteran's PTSD 
inpatient program from October 9-31, 2002 that would entitle 
him to a temporary total rating under section 4.29.  This was 
followed by several periods of VA hospitalization through 
June 2003 and the examiner's placing the GAF at 40 during 
this period supports the Board's conclusion that a 100 
percent schedular evaluation in warranted from October 9, 
2002.  The GAF score of 40 contemplates an individual unable 
to work and that conclusion has ample support in the 
examiner's report.

ORDER

An initial rating in excess of 30 percent PTSD from September 
11, 2000 to November 26, 2001, is denied.

An initial rating of 70 percent for PTSD is granted from 
November 27, 2001, subject to the regulations governing the 
payment of monetary awards.

An initial rating of 100 percent for PTSD is granted from 
October 9, 2002, subject to the regulations governing the 
payment of monetary awards.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


